DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 12-13 and 17-18 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/25/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 9-10, 14-15 and 19 are rejected under 35 U.S.C. 102a1 as being anticipated by Yasuyuki, JPH03177290 (attached machine translation used for interpretation).

    PNG
    media_image1.png
    348
    305
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    448
    200
    media_image2.png
    Greyscale

Regarding claim 1, Yasuyuki discloses an elevator system (see fig 1) comprising: a hoistway (12,12); a rail (2) extending along the hoistway (12,12); an elevator car (1) disposed in and movable along the hoistway (12,12); and a drive assembly (3-5) operably connected to the elevator car (1) and including two or more wheels (3) engaged to opposing surfaces (see fig 5) of the rail (2), the drive assembly (3-5) configured to apply an engagement force (see abstract) to the rail (2) to both support the elevator car (1) at the rail (2) and drive the elevator car (1) along the rail (2).
Regarding claim 2, Yasuyuki discloses the elevator system of claim 1, wherein a prime mover (5) is operably connected to a wheel (upper wheel 3 – see fig 4) of the two or more wheels (3) to drive rotation of the wheel (3) about a wheel axis (connecting 3 on left and right of car in fig 4).
Regarding claims 4, 19 Yasuyuki discloses the elevator system of claims 1 and 14, wherein the two or more wheels (3) engage the rail (2) via an engagement force (see abstract) applied by one or more of a spring element (7), or a mechanical, electrical or hydraulic actuator.
Regarding claim 9, Yasuyuki discloses the elevator system of claim 1, further comprising two hoistways (12 on left and right – see fig 8), wherein the elevator car (1) is configured to transfer (via 
Regarding claims 10 and 14-15, Yasuyuki discloses the elevator system of claim 9, further comprising: a first guide rail portion (11 within 12 on left – fig 8) extending along the first hoistway (as described above) ; a second guide rail portion (11 within 12 on right – fig 8) extending along the second hoistway (as described above); and a transition portion (13) connecting the first guide rail portion (as described above) and the second guide rail portion (as described above); wherein the elevator car (1) and the drive assembly (3-5) are configured to allow for travel of the elevator car (1) in a vertical position (see fig 7-8) along the first guide rail portion (as described above), the second guide rail portion (as described above) and the transition portion (13) without disengagement of the elevator car (1) from the guide rail (11 – note guide rail sections 11 positioned on 14).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yasuyuki in view of Godwin et al., WO2012/038760.
Regarding claim 3, Yasuyuki discloses the system of claims 1 but does not specify that the wheels contain wheel hub motors.  Godwin et al. teaches a similar elevator drive system employing a wheel hub motor based primary mover (page 6, lines 13 – page 7, line 7).  It would have been obvious to .  

Claims 5-6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuyuki in view of Witczak et al., WO2017/027503.
Regarding claims 5 and 20, Yasuyuki discloses the elevator system of claims 1 and 14, but does not specify that the rail includes a rail web with flanges.  

    PNG
    media_image3.png
    348
    350
    media_image3.png
    Greyscale

Witczak et al. teaches a similar elevator system including I beams with webs and flanges – see fig 3.  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to provide a shaped rail profile described by Witczak et al. to in the system disclosed by Yasuyuki in order to reduce rail wear and smooth the ride of the elevator car.
	Regarding claim 6, Yasuyuki in view of Witczak et al. disclose the elevator system of claim 5, wherein applying the engagement force (see abstract) urges the wheels (3) toward the rail web (see fig 3 – Witchzak et al.).

Claim 7-8, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuyuki in view of Finschi et al., US PGPub 2017/0305718.


    PNG
    media_image4.png
    488
    257
    media_image4.png
    Greyscale

Finschi et al. teaches a similar looped elevator structure comprising a bearing assembly (68,74) to support the drive assembly (8) at the elevator car (2). – claim 7
wherein the drive assembly (8) is disposed at a top (see fig 1) of the elevator car (2). – claim 8
further comprising a bearing assembly (68,74) to support the drive assembly (8) at the elevator car (2), the bearing assembly (68,74) configured to allow for rotation of the elevator car (2) relative to the drive assembly (8) when the elevator car (2) is urged along the transition portion (4a3,4b3) to maintain the elevator car (2) in a vertical orientation (see fig 1). – claims 11 and 16
It would have been obvious to provide the top configured, pivotable support described by Finschi et al. to the system disclosed by Yasuyuki in order to simplify the system and more smoothly transition the car between elevator shafts.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956.  The examiner can normally be reached on 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/               Primary Examiner, Art Unit 3654